Citation Nr: 1016647	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-09 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical services provided at Baptist 
Medical Center from June 22, through June 24, 2006.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964.

By letters dated in January 2007, the VA Medical Center in 
Gainesville, Florida (the agency of original jurisdiction 
(AOJ)) advised various private medical providers that the 
claims for reimbursement had been denied.  The Veteran was 
sent copies of these letters, and disagreed with the denial 
of payment.  He filed a timely appeal to the Board of 
Veterans' Appeals (Board).

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was hospitalized at Baptist Medical Center in 
June 2006, and incurred medical expenses during the 
hospitalization.  The VAMC has denied payment or 
reimbursement for such expenses because it was determined 
that an emergency did not exist.  

Upon review of the record, to include the Veteran's 
contentions, it appears that the Veteran was first admitted 
to Baptist Medical Center South (Baptist South) on June 20, 
2006.  According to the Veteran, he was transferred to 
Baptist Medical Center in downtown Jacksonville (Baptist 
Downtown) on June 22, 2006 for surgery as Baptist South did 
not have the facilities to perform the left carotid 
endarterectomy.  

A letter in the file reflects that payment to Jacksonville 
Pathology Consultants for services rendered from June 20, 
2006 to June 21, 2006 was authorized.  The letter noted that 
payment was authorized up until the point the medical 
condition had stabilized.  

The Veteran reports that the Gainesville VAMC was contacted 
on June 20, 2006 and advised that no beds were available.  No 
records from Gainesville VAMC are associated with the file.  
Thus, medical records, to include any report of contact dated 
between June 20, 2006 and June 24, 2006 should be obtained. 

Although some records of the Veteran's June 2006 admission to 
Baptist Downtown have been associated with the claims folder, 
it does not appear that the majority of the records from 
Baptist South for the period from June 20, and June 21, 2006 
have been associated with the file.  In addition, the 
discharge summary from Baptist Downtown is not of record.  
Records from both facilities for the period from June 20 
through June 24, 2006 should be requested and associated with 
the file.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2009).  

As noted above, the AOJ determined that treatment the Veteran 
received from June 22 to June 24, 2006 was of a non-emergent 
nature.  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part).  38 C.F.R. 
§ 17.1002 (2009).  

The Board notes that from the available evidence, it appears 
the Veteran may have presented for emergency treatment on 
June 20, 2006 for episodes of right arm weakness and 
numbness, but was considered by VA to have been stabilized 
when transferred from Baptist South to Baptist Downtown on 
June 22, 2006 for surgery on his left carotid artery.  The 
Board notes that the Gainesville VAMC is approximately 76 
miles from Baptist South (whereas Baptist Downtown is about 
16 miles).  It is not clear whether the Veteran's condition 
was stabilized such that he could safely be transported to a 
VA medical facility 76 miles away.  A medical opinion is 
needed to make this determination.    

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  When the VAMC sent the Veteran a letter in 
May 2007, a VCAA letter was enclosed.  However, a copy of the 
letter is not of record.  The VCAA letter should be 
associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should place a copy of the 
VCAA letter that was sent to the Veteran 
in May 2007 in the file.  If the letter is 
not available, the Veteran should be 
furnished a new VCAA letter concerning the 
information and evidence needed to 
substantiate his claim for medical expense 
reimbursement.

2.  After securing any necessary release, 
request the hospital records (to include 
any report of telephone contact with a 
VAMC) from Baptist Medical Center South for 
the period from June 20, 2006 through June 
21, 2006.  Also request the discharge 
summary from Baptist Medical Center in 
downtown Jacksonville for the 
hospitalization from June 22, 2006 to June 
24, 2006.  All records obtained must be 
associated with the file.

3.  Obtain any medical records from the 
VAMC in Gainesville dating from June 20, 
2006 through June 24, 2006, to include any 
report of telephone contact with the 
Baptist Medical Center South and Downtown 
facilities.

4.  After the above is completed to the 
extent possible, refer the claims file to 
a VA physician to obtain a medical opinion 
regarding whether the Veteran's condition 
was stabilized to the point where he could 
safely be transported approximately 76 
miles from the Baptist Medical Center 
South to the Gainesville VA Medical 
Center.  The physician should also provide 
an opinion as to whether a delay in the 
transfer for surgery would have been 
hazardous to the Veteran's life or health.  
The physician should provide a rationale 
for his/her conclusion.  The opinion must 
be associated with the file.

5.  Following completion of the above, the 
VAMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


